DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 5-9 and 13-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 5, none of the prior art found by the Examiner discloses the claimed aspects of:…  wherein an array of protrusions and/or an array of depressions are disposed on a surface of an encapsulation layer of the display device, the array of protrusions includes at least two protrusions, the array of depressions includes at least two depressions, the protrusions and/or the depressions are configured to improve a coupling between the first organic insulating layer and the encapsulating layer, and at least a part of the first organic insulating layer is disposed in gaps between two of the adjacent protrusions or in the depressions.

As to claim 13, none of the prior art found by the Examiner discloses the claimed aspects of:  a method for manufacturing a touch display assembly, comprising: a step A of forming a display device: wherein the step A includes:
a step a1 of disposing a thin film transistor device layer on the substrate: 
a step a2 of disposing a light emitting device layer on the thin film transistor device layer; and 

a step H of disposing an array of protrusions or an array of depressions on a surface of the encapsulation layer of the display device, after the step a3, wherein the array of protrusions includes at least two protrusions, the array of depressions includes at least two depressions, and the protrusions or the depressions are configured to improve a coupling of the first organic insulating layer and the encapsulating layer;
a step B of disposing a first organic insulating layer on the display device; wherein the step B includes a step of disposing the first organic insulating layer on the encapsulation layer of the display device:
a step C of disposing a second organic insulating layer on the first organic insulating layer; 
a step D of disposing a first touch sensing electrode and a second touch sensing electrode on the second organic insulating layer, wherein in a direction perpendicular to a plane which the display device faces, a bridge portion of the first touch sensing electrode passes through the second organic insulating layer and is overlapped by the second touch sensing electrode; and 
a step E of disposing a protective layer on the first touch sensing electrode, the second touch sensing electrode, and a portion of the second organic insulating layer which is not covered by the first touch sensing electrode and the second touch sensing electrode.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
07/10/2021